DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Species A (Fig. 1-3, Claims 1-6) in the reply filed on 5/23/22 is acknowledged.
However, Examiner placed a call to applicant’s representative to inform them that the species that was elected by applicant does not read on the claims of the application.  Instead, either Species B (Fig. 4-7) or Species D (Fig. 13) read on claims 1-6 and applicant was advised that they could change their election to one of the two named species and the examination of claims 1-6 could proceed.  On 06/1/22 in a in a telephone interview with applicant’s representative it was acknowledged that applicant was changing the election to Species B (Fig. 4-7) so that the election of claims 1-6 could proceed.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/22.
In addition, examiner is also withdrawing claim 3 since it requires a polygonal wall which is shown in Species D which was not elected.
Therefore, the examination of elected Species B (Fig. 4-7) and claims 1-2 and 4-6 will proceed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN107126281A, utilizing a machine translation).
Li discloses a bone screw (a high strength porous titanium implant with low rigidity, Fig. 5).  Specifically in regards to claim 1, Li discloses an external screw thread, an internal supporter structure disposed inside a middle part of the external screw thread, wherein the internal supporter structure comprising a screw thread supporter, and a porous layer disposed on a surface of the internal supporter structure (As can be seen in Fig. 1 below the screw shown in Fig. 5, has a screw thread supporter in the shape of spiraled structure and a porous layer disposed on the structure.) (Fig. 5 and Fig. 1, below and Machine translation Pg. 2 Para. [0005], Page 3 Para. [0003] and [0005], and Page 4 Par. [0001]).


    PNG
    media_image1.png
    467
    653
    media_image1.png
    Greyscale

Figure 1: Li demonstrating a screw with an external thread, a support structure, and a porous layer.

In regards to claim 2, Li discloses wherein a spiral direction of the spiral supporter is identical to a spiral direction of the external screw thread (As can be seen in Fig. 1 above the internal supporter has a spiral that follows the direction of the outer thread.) (Fig. 1 above).
In regards to claim 4, Li discloses wherein a material of the external screw thread has a non-porous structure (Fig. 5 and 1 above; and Machine translation Page 2 Para. [0005] and [0006] and Page 4 Para. [0006]).
In regards to claim 5, Li discloses wherein a material of the internal is supporter structure has a non-porous structure (Fig. 5 and 1 above; and Machine translation Page 2 Para. [0005] and [0006], Page 3 Para. [0005], and Page 4 Para. [0006] and claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Anderson (US Patent Pub. 20150209094A1).
Li discloses a bone screw having an external screw thread, an internal support structure in the form of a screw thread supporter, and a porous layer on the internal support structure.  However, Li is silent as to a hole passing through the interior of the screw. 
Anderson discloses a bone screw (porous bone screw, Fig. 1-3).  Specifically, Anderson discloses a bone screw (10) having an external screw thread (22) and a porous layer (14) (Fig. 1-3; and Para. [0033]-[0036]).  In regards to claim 6, Anderson discloses wherein a middle hole (21) passes through an interior of the bone screw (10) (Fig. 1-3; and Para. [0034]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the screw (Fig. 5 and 1 above) of Li to have a bore extending therethrough as taught in Anderson in order to allow the screw to be used with a guide wire to ensure that it is placed in the correct surgical location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775